Exhibit 10.24(c)
SYNAPTICS INCORPORATED
2010 INCENTIVE COMPENSATION PLAN
INCENTIVE STOCK OPTION AGREEMENT
1. Grant of Option. SYNAPTICS INCORPORATED (the “Company”) hereby grants, as of
the date of grant (the “Date of Grant”) set forth in the attached Notice of
Grant of Stock Options attached hereto and made a part hereof, to the person
whose name is set forth in the Notice of Grant of Stock Options (the “Optionee”)
an option (the “Option”) to purchase the total number of shares of the Company’s
Common Stock (the “Shares”) set forth in the Notice of Grant of Stock Options,
at the exercise price per share set forth in the Notice of Grant of Stock
Options. The Option shall be subject to the terms and conditions set forth
herein. The Option was issued pursuant to the Company’s 2010 Incentive
Compensation Plan (the “Plan”), which is incorporated herein for all purposes.
The Option is an Incentive Stock Option, and not a nonqualified stock option.
The Optionee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all of the terms and conditions hereof and thereof and all applicable
laws and regulations.
2. Definitions. Unless otherwise provided herein, terms used herein that are
defined in the Plan and not defined herein shall have the meanings attributed
thereto in the Plan.
3. Exercise Schedule. Except as otherwise provided in Sections 6 or 10 of this
Option Agreement, or in the Plan, the Option is exercisable in installments as
provided in the Notice of Grant of Stock Options, which shall be cumulative. To
the extent that the Option has become exercisable with respect to a percentage
of Shares as provided in the Notice of Grant of Stock Options, the Option may
thereafter be exercised by the Optionee, in whole or in part, at any time or
from time to time prior to the expiration of the Option as provided herein. The
Notice of Grant of Stock Options table indicates each date (the “Vesting Date”)
upon which the Optionee shall be entitled to exercise the Option with respect to
the number of Shares granted as indicated beside the date, provided that the
Continuous Service of the Optionee continues through and on the applicable
Vesting Date. Except as otherwise specifically provided herein, there shall be
no proportionate or partial vesting in the periods prior to each Vesting Date,
and all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of an Optionee’s Continuous Service, any unvested portion of the
Option shall terminate and be null and void.
4. Method of Exercise. The vested portion of this Option shall be exercisable in
whole or in part in accordance with the exercise schedule set forth in the
Notice of Grant of Stock Options by written notice, which shall state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised, and such other representations and agreements as to
the holder’s investment intent with respect to such Shares as may be required by
the Company pursuant to the provisions of the Plan. Such written notice shall be
signed by the Optionee and shall be delivered in person or by certified mail to
the Secretary of the Company. The written notice shall be accompanied by payment
of the exercise price. This Option shall be deemed to be exercised after both
(a) receipt by the Company of such written notice accompanied by the exercise
price and (b) arrangements that are satisfactory to the Committee in its sole
discretion have been made for Optionee’s payment to the Company of the amount,
if any, that is necessary to be withheld in accordance with applicable Federal
or state withholding requirements. No Shares will be issued pursuant to the
Option unless and until such issuance and such exercise shall comply with all
relevant provisions of applicable law, including the requirements of any stock
exchange upon which the Shares then may be traded.

 

1



--------------------------------------------------------------------------------



 



5. Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Optionee: (a) cash,
(b) check, or (c) such other consideration or in such other manner as may be
determined by the Committee in its absolute discretion.
6. Termination of Option.
(a) Any unexercised portion of the Option shall automatically and without notice
terminate and become null and void at the time of the earliest to occur of the
following:
(i) three months after the date on which the Optionee’s Continuous Service is
terminated other than by reason of (A) Cause, (B) a mental or physical
disability (within the meaning of Internal Revenue Code Section 22(e)) of the
Optionee as determined by a medical doctor satisfactory to the Committee, or
(C) the death of the Optionee;
(ii) immediately upon the termination of the Optionee’s Continuous Service for
Cause;
(iii) twelve months after the date on which the Optionee’s Continuous Service is
terminated by reason of a mental or physical disability (within the meaning of
Section 22(e) of the Code) as determined by a medical doctor satisfactory to the
Committee;
(iv) (A) twelve months after the date of termination of the Optionee’s
Continuous Service by reason of the death of the Optionee, or, if later,
(B) three months after the date on which the Optionee shall die if such death
shall occur during the one year period specified in Subsection 6(a)(iii) hereof;
or
(v) the seventh anniversary of the date as of which the Option is granted.
(b) To the extent not previously exercised, (i) the Option shall terminate
immediately in the event of (1) the liquidation or dissolution of the Company,
or (2) any reorganization, merger, consolidation, or other form of corporate
transaction in which the Company does not survive or the shares of Stock are
converted into or exchanged for securities issued by another entity, unless the
successor or acquiring entity, or an affiliate of such successor or acquiring
entity, assumes the Option or substitutes an equivalent option or right pursuant
to Section 10(c) of the Plan, and (ii) the Committee in its sole discretion may
by written notice (“cancellation notice”) cancel, effective upon the
consummation of any Corporate Transaction described in Subsection 9(b)(i) of the
Plan in which the Company does survive, the Option (or portion thereof) that
remains unexercised on such date. The Committee shall give written notice of any
proposed transaction referred to in this Section 6(b) a reasonable period of
time prior to the closing date for such transaction (which notice may be given
either before or after approval of such transaction), in order that the Optionee
may have a reasonable period of time prior to the closing date of such
transaction within which to exercise the Option if and to the extent that it
then is exercisable (including any portion of the Option that may become
exercisable upon the closing date of such transaction). The Optionee may
condition his exercise of the Option upon the consummation of a transaction
referred to in this Section 6(b).

 

2



--------------------------------------------------------------------------------



 



7. Transferability. The Option is not transferable otherwise than by will or the
laws of descent and distribution, and during the lifetime of the Optionee the
Option shall be exercisable only by the Optionee. The terms of this Option shall
be binding upon the executors, administrators, heirs, successors, and assigns of
the Optionee.
8. No Rights of Stockholders. Neither the Optionee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the Company with respect to any shares of Stock
purchasable or issuable upon the exercise of the Option, in whole or in part,
prior to the date of exercise of the Option.
9. Market Stand-Off Agreement. At the request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, the Optionee
agrees not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any shares of Stock (other than those
included in the registration) acquired pursuant to the exercise of the Option,
without the prior written consent of the Company or such underwriters, as the
case may be, for such period of time (not to exceed 180 days) from the effective
date of such registration as may be requested by the Company or such managing
underwriters.
10. Acceleration of Exercisability of Option.
[Optional] (a) [This Option shall become exercisable to the extent set forth in
an employment, compensation, or severance agreement with or from the Company in
the event that, prior to the termination of the Option pursuant to Section 6
hereof, (i) there is a “Change in Control,” as defined in such agreements, that
occurs while the Optionee is employed by the Company or any of its subsidiaries,
(ii) the Committee exercises its discretion to provide a cancellation notice
with respect to the Option pursuant to Section 6(b)(ii) hereof, or (iii) the
Option is terminated pursuant to Section 6(b)(i) hereof.]
[Alternate] (a) [This Option shall become exercisable to the extent set forth in
(b) below in the event that, prior to the termination of the Option pursuant to
Section 6 hereof, (i) there is a “Change in Control,” as defined in (b) below,
that occurs while the Optionee is employed by the Company or any of its
subsidiaries, (ii) the Committee exercises its discretion to provide a
cancellation notice with respect to the Option pursuant to Section 6(b)(ii)
hereof, or (iii) the Option is terminated pursuant to Section 6(b)(i) hereof.
(b) Individual Change of Control Provisions]
11. No Right to Continued Employment. Optionee acknowledges and agrees that the
vesting of shares pursuant to the Option granted is earned only by continuing
employment or consultancy at the will of the Company (not through the act of
being hired, being granted this Option, or acquiring shares hereunder). Optionee
further acknowledges and agrees that nothing in this Option Agreement, nor in
the Plan, shall confer upon Optionee any right with respect to continuation of
employment or consultancy by the Company, nor shall it interfere in any way with
Optionee’s right or the Company’s right to terminate Optionee’s employment or
consultancy at any time, with or without Cause.

 

3



--------------------------------------------------------------------------------



 



12. Law Governing. This Option Agreement shall be governed in accordance with
and governed by the internal laws of the state of Delaware.
13. Incentive Stock Option Treatment. The terms of this Option shall be
interpreted in a manner consistent with the intent of the Company and the
Optionee that the Option qualify as an Incentive Stock Option under Section 422
of the Code. If any provision of the Plan or this Option Agreement shall be
impermissible in order for the Option to qualify as an Incentive Stock Option,
then the Option shall be construed and enforced as if such provision had never
been included in the Plan or the Option. If and to the extent that the number of
Options granted pursuant to this Option Agreement exceeds the limitations
contained in Section 4(c) of the Plan or the value of Shares with respect to
which this Option may qualify as an Incentive Stock Option, this Option shall be
a Non-Qualified Stock Option.
14. Interpretation / Provisions of Plan Control. This Option Agreement is
subject to all the terms, conditions, and provisions of the Plan, including,
without limitation, the amendment provisions thereof, and to such rules,
regulations, and interpretations relating to the Plan adopted by the Committee
as may be in effect from time to time. If and to the extent that this Option
Agreement conflicts or is inconsistent with the terms, conditions, and
provisions of the Plan, the Plan shall control, and this Option Agreement shall
be deemed to be modified accordingly. The Optionee accepts the Option subject to
all the terms and provisions of the Plan and this Option Agreement. The
undersigned Optionee hereby accepts as binding, conclusive, and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan and this Option Agreement.
15. Notices. Any notice under this Option Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company’s Secretary at:
Synaptics Incorporated
3120 Scott Boulevard
Santa Clara, California 95054
or if the Company should move its principal office, to such principal office,
and, in the case of the Optionee, to the Optionee’s last permanent address as
shown on the Company’s records, subject to the right of either party to
designate some other address at any time hereafter in a notice satisfying the
requirements of this Section.

 

4



--------------------------------------------------------------------------------



 



16. Tax Consequences. Set forth below is a brief summary as of the date of this
Option of some of the federal tax consequences of exercise of this Option and
disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX
LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT A TAX
ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.
(a) Exercise of Option. There will be no regular federal income tax liability
upon the exercise of the Option, although the excess, if any, of the fair market
value of the Shares on the date of exercise over the exercise price will be
treated as an adjustment to the alternative minimum tax for federal tax purposes
and may subject the Optionee to the alternative minimum tax in the year of
exercise.
(b) Disposition of Shares. If Shares transferred pursuant to the Option are held
for at least one year after exercise and are disposed of at least two years
after the date of grant, any gain realized on disposition of the Shares will
also be treated as long-term capital gain for federal income tax purposes. If
Shares purchased under an Option are disposed of within such one-year period or
within two years after the Date of Grant, any gain realized on such disposition
will be treated as compensation income (taxable at ordinary income rates) to the
extent of the difference between the exercise price and the lesser of (1) the
fair market value of the Shares on the date of exercise, or (2) the sale price
of the Shares.
(c) Notice of Disqualifying Disposition of Option Shares. If Optionee sells or
otherwise disposes of any of the Shares acquired pursuant to the Option on or
before the later of (1) the date two years after the date of grant, or (2) the
date one year after the date of exercise, the Optionee shall immediately notify
the Company in writing of such disposition. Optionee agrees that Optionee may be
subject to the income tax withholding by the Company on the compensation income
recognized by the Optionee from the early disposition by payment in cash or out
of the current earnings paid to the Optionee.
If and to the extent that the number of Options granted hereunder exceeds the
limitations contained in Section 4(c) of the Plan or the value of Shares with
respect to which this Option may qualify as an Incentive Stock Option, this
Option shall be a Non-Qualified Stock Option. The holder of a Non-Qualified
Stock Option will be treated as having received compensation income (taxable at
ordinary income tax rates) at the time the Option is exercised equal to the
excess, if any, of the fair market value of the shares of Stock on the date of
exercise over the exercise price. If the shares of Stock transferred pursuant to
the Non-Qualified Stock Option are held for at least one year after the Option
is exercised, any gain realized on disposition of the shares of Stock will be
treated as long-term capital gain for federal income tax purposes.
The foregoing discussion assumes that, and only is applicable if, the fair
market value of the Shares as of the date on which the Option is granted is not
less than the exercise price. The Company believes that it has made a good faith
effort to determine the fair market value of the Shares and does not believe
that the exercise price is less than the fair market value of the Shares on the
Date of Grant. No assurances can be given, however, that the Internal Revenue
Service would not take a contrary position, or that the Internal Revenue Service
would not treat the Option as an Incentive Stock Option for some other reason.
If the exercise price is determined to be less than the fair market value of a
Share on the Date of Grant, then the Option may be taxable as a Non-Qualified
Stock Option. It is also possible that if the fair market value is determined to
be significantly greater than the exercise price, the Internal Revenue Service
may take the position that the Option is not in effect a stock option but should
be treated as a restricted stock for tax purposes. The Optionee should consult
with his or her own tax advisors as to whether any action should be taken to
minimize these risks.
17. Execution. This Option Agreement is executed by the parties hereto on the
Notice of Grant of Stock Options, which is attached hereto and made a part
hereof.

 

5